Title: [Diary entry: 6 August 1781]
From: Washington, George
To: 

6th. Reconnoitred the Roads and Country between the North River and the Brunxs from the Camp to Philip’s and Valentines Hill and found the ground every where strong—the Hills 4 in Number running parallel to each other with deep ravines between them—occasioned by the Saw Mill river—the Sprain branch and another more Easterly. These hills have very few interstices or Breaks in them, but are more prominent in some places than others. The Saw mill River, & the Strain branch occasion an entire seperation of the hills above Philips’s from those below commonly called Valentines hills. A strong position might be taken with the Saw Mill (by the Widow Babcocks)  in Front, & on the left flank and the No. River on the right Flank and this position may be extended from the Saw Mill river over the sprain Branch. A Letter from the Marqs. de la Fayette of the 26th. Ulto. gives the following acct.—That the two Battalions of light Infantry—Queens Rangers—the Guards & one or two other Regiments had Embarked at Portsmouth & fallen down to Hampton Rd. in 49 Transports—that he supposed this body of Troops could not consist of less than 2000 Men—That Chesapeak bay & Potomack River were spoken of as the destination of this detachment—but he was of opinion that it was intended as a reinforcement to New York. Horses were laid for the speedy communication of Intelligence and an officer was to be sent with the acct. of the Fleets Sailing.